ACCEPTED
                                                                                   03-15-00620-CR
                                                                                         11058194
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                              6/9/2016 10:41:28 AM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                IN THE THIRD COURT OF APPEALS
                    FOR THE STATE OF TEXAS
                                                                   FILED IN
                                                            3rd COURT OF APPEALS
STATE OF TEXAS                                                  AUSTIN, TEXAS
                                                            6/9/2016 10:41:28 AM
V.                                                NO.   03-15-00620-CR
                                                              JEFFREY D. KYLE
                                                                    Clerk
DENNIS DAVIS

                APPELLEE’S THIRD MOTION FOR
               EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

      COMES NOW, Dennis Davis, Appellee, by and through his attorney

of record, Linda Icenhauer-Ramirez, and files this his Third Motion for

Extension of Time to Brief and in support thereof, would show the Court the

following:

                                    I.

      That the above-styled and numbered cause is styled The State of

Texas v. Dennis Davis, Cause Number 09-900185-CR in the 167th Judicial

District Court of Travis County, Texas. The trial court signed the Order

Setting Aside Indictment For Failure to Afford Constitutional Right to

Speedy Trial on September 9, 2015. On September 10, 2015, the trial court

signed and filed its Findings of Fact and Conclusions of Law Regarding

Defendant’s Motion to Set Aside For Violation of the Sixth Amendment.
                                     II.

      The State filed its notice of appeal from this decision on September

30, 2015.   The State filed its brief on February 8, 2016. The due date for

appellee’s brief is June 9, 2016.

                                    III.

      This is Appellee’s third motion for extension of time to file his brief.

Appellee respectfully requests a forty-five day extension of time to file the

brief from today’s date, which would make such brief due on Sunday, July

24, 2016. The next working day is Monday, July 25, 2016.

                                     V.

      The undersigned attorney has read the record in this case and has

begun researching the issues and drafting her brief.       However, due to

appellate deadlines in other cases she has been unable to complete her

research and file a response to the State’s brief. In the past forty days she

has filed petitions for discretionary review in two cases entitled Linda

Woodman v. State of Texas, Cause Nos. 14-15-00032-CR and 14-15-00033-

CR and a brief on discretionary review in the case of Robert Ritz v. State of

Texas, Cause No. PD-1661-15 in the Texas Court of Criminal Appeals. She

is working on a brief in the case of George Delacruz v. State of Texas, Cause

No. 03-15-00302-CR. The deadline for that brief is July 5, 2016.           In
addition, she has a busy trial court schedule in Hays County, Travis County

and Williamson County and is scheduled to attend a family reunion in Idaho

from June 16th through June 21st.        The undersigned attorney asks that this

extension be granted so that she may effectively represent Appellee and so

that justice may be done in this case.

                                          Respectfully Submitted,

                                          /s/ Linda Icenhauer-Ramirez
                                          LINDA ICENHAUER-RAMIREZ
                                          Attorney at Law
                                          1103 Nueces
                                          Austin, Texas 78701
                                          (512) 477-7991
                                          FAX #: (512) 477-3580
                                          SBN: 10382944
                                          EMAIL: ljir@aol.com

                                          ATTORNEY FOR APPELLEE




                   CERTIFICATE OF COMPLIANCE

      I hereby certify that this motion was computer generated and contains

536 words, as calculated by the word count function on my computer.

                                          /s/ Linda Icenhauer-Ramirez
                                          LINDA ICENHAUER-RAMIREZ
                      CERTIFICATE OF SERVICE

      I, Linda Icenhauer-Ramirez, hereby certify that a true and correct

copy of the foregoing Appellee’s Third Motion for Extension of Time to

Brief was e-served to Kathryn A. Scales and Scott Taliaferro of the Travis

County District Attorney's Office on this the 9th day of June, 2016.


                                      /s/ Linda Icenhauer-Ramirez
                                      LINDA ICENHAUER-RAMIREZ